Title: Treasury Department Circular, 30 March 1793
From: Treasury Department
To: 



Treasury Department, March 30th 1793
Sir,

I take the liberty to inform you, that the President, Directors and Company of the Bank of the United States have consented to accept Powers of Attorney from such persons as may have demands upon the Treasury, and to hold the monies which they may be authorised to receive, subject to drafts to be made upon their Cashier.
I have therefore prepared a Power of Attorney for that purpose; and in case the proposal meets with your approbation, you are requested to execute and acknowledge the same before some proper Magistrate, or Notary, and transmit it to this Office.
The blank in the Power of Attorney you will be pleased to have filled in such a manner, as to respect your compensation for the period subsequent to that for which you shall have previously made other arrangements.
Though the Power of Attorney is so drawn as to constitute in the Bank a general authority to receive all sums of money which may be due to you by the United States, yet, if you judge proper, it may be limited to such special objects as you shall choose to confide to their management.
To avoid risque from forgeries, you are desired to transmit your signature on several pieces of paper, and to make your drafts payable to order, according to the form herewith transmitted.
As some time will be necessary after your compensation falls due before the accounts can be settled at the Treasury and the money placed to your credit in the Bank, it is desired, that your drafts may be so regulated, that they will not be presented until ten days after the end of the quarter for which they may be drawn.
In case you consent to this arrangement, your salary will be regularly placed to your credit in the Bank, without the formality of an account thereof being transmitted to the Treasury for settlement.

If it shall be more agreeable to you, the Cashier of the Bank will, at your risque, remit through the Post Office the monies drawn on your account, either in Bank Notes payable to bearer, or in Bank Post Notes payable to your order, or drafts on the Collectors of the Revenue in your vicinity, when such drafts shall be at the disposal of the Bank. It will however be necessary that you should signify your election of this mode, and confine yourself thereto, until advice of a contrary intention shall be notified to the Bank.
As the President and Directors of the Bank will make no charge against you for their agency, it is expected by them, that the postage on such letters as you may have occasion to address to their Cashier will be paid at the offices in which they may be lodged.
This arrangement has been concerted essentially for the accomodation of the public officers, to facilitate to them the receiving of their dues with expedition and without expence.
I am, very respectfully,   Sir,   our obedient Servant,
